                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00732-FDW-DSC
                                      )
                  vs.                 )
                                      )
          Luis Velasco, et al         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 23, 2021 Order.

                                               February 23, 2021




      Case 3:20-cv-00732-FDW-DSC Document 5 Filed 02/23/21 Page 1 of 1
